EXHIBIT 10.34

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 1st day of April, 2010
between QUALITY DISTRIBUTION, INC., a Florida corporation (the “Company”), and
Melissa M. Ernst (the “Employee”).

The Employee and the Company wish to enter into an employment relationship on
the terms and conditions set forth in this Agreement.

Accordingly, the Company and the Employee hereby agree as follows:

 

  1. Employment, Duties and Acceptance.

1.1 Employment. The Company hereby agrees to employ the Employee for the Term
(as defined in Section 2), to render exclusive and full-time services to the
Company, in the capacity of Vice President – Human Resources of the Company and
to perform such other duties consistent with such position (including service as
a director or officer of any affiliate of the Company if elected) as may be
assigned by the Company. It is agreed and understood that, if applicable, the
Employee shall resign as an officer of the Company or any subsidiary immediately
upon termination of his or her employment hereunder for any reason.

1.2 Duties and Authority. During the Term (as defined in Section 2), the
Employee shall serve as the Vice President – Human Resources and shall have the
normal duties, responsibilities, functions and authority of the position but
subject to the power and authority of the Chief Executive Officer and/or the
Company’s Board of Directors (the “Board”) to expand or limit such duties,
responsibilities, functions and authority, consistent with the foregoing, and to
overrule the actions of employees and officers of the Company. During the Term,
the Employee shall report to the Company’s Chief Executive Officer or his
designee.

1.3 Acceptance. The Employee hereby accepts such employment and agrees to render
the services described above. During the Term, and consistent with the above,
the Employee agrees to serve the Company faithfully and to the best of the
Employee’s ability, to devote the Employee’s entire business time, energy and
skill to such employment, and to use the Employee’s best efforts, skill and
ability to promote the Company’s interests. It is understood that, during the
Term (as defined in Section 2), subject to any conflict-of-interest policies of
the Company and Section 5, the Employee may (x) serve in any capacity with any
civic, charitable, educational or professional organization provided that such
service does not interfere with his or her duties hereunder, (y) make and manage
investments of his or her choice, and (z) with the prior written consent of the
Chief Executive Officer, serve on the board of directors of up to one
non-competing for-profit organization provided that such board service does not
interfere with his or her duties hereunder.



--------------------------------------------------------------------------------

1.4 Location. The duties to be performed by the Employee hereunder shall be
performed primarily at the location(s) specified by the Company, subject to
reasonable travel requirements consistent with the nature of the Employee’s
duties from time to time on behalf of the Company.

1.5 Fiduciary Relationship. The Employee acknowledges and fully understands
that, by entering into this Agreement, he or she undertakes a fiduciary
relationship with the Company, and, as a fiduciary, has the obligation to use
due care and act in the best interests of the Company at all times. Employee
shall be candid in all reports and responses to inquiries and shall include in
any report or response all information known or then available to the Employee,
even if not specifically requested, which Employee reasonably believes is
material, relevant and reasonably required for the understanding of the matter
in question sufficient to inform the person to whom such report or response is
provided. Failure of the Employee to fulfill all fiduciary obligations
ordinarily imposed by law on similarly situated employees in a fiduciary
relationship will be deemed a material breach of this Agreement by the Employee.

 

  2. Term of Employment.

The term of the Employee’s employment under this Agreement (the “Term”) shall
commence on April 1, 2010 (the “Effective Date”), and shall end on the date on
which the Term is terminated pursuant to Section 4.

 

  3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Employee during the Term a base
salary, payable bi-weekly, at the initial annual rate of $135,000 (the “Base
Salary”). On each anniversary of the Effective Date, or such other appropriate
date during each year of the Term when the salaries of the Company’s employees
are normally reviewed, the Company and/or the Board shall review the
recommendation of the Company regarding the Employee’s Base Salary and determine
if, and by how much, the Base Salary should be increased. The Company shall have
sole discretion in determining whether or not to increase Employee’s base
salary.

3.2 Bonus. The Employee may be eligible to receive an annual cash bonus for the
achievement of the Company’s Board-approved business plan. The annual cash bonus
target opportunity shall be 20% of Base Salary, with an opportunity to receive
such cash bonus (or lesser or greater amount) based upon Employee’s
extraordinary individual performance as determined at the sole discretion of the
Board. The Employee’s annual cash bonus, if any, shall be paid in a single lump
sum cash payment at the same time as annual bonuses are normally paid to
similarly situated employees of the Company.

3.3 Business Expenses. The Company shall pay or reimburse the Employee for all
reasonable expenses actually incurred or paid by the Employee during the Term in
the performance of the Employee’s services under this Agreement, subject to and
in accordance with applicable expense-reimbursement and related policies and
procedures as in effect from time to time.

 

2



--------------------------------------------------------------------------------

3.4 Paid Time Off. During the Term, the Employee shall be entitled to twenty
(20) days of paid time off per fiscal year, with a carryover of up to ten
(10) days each fiscal year, but at no time an aggregate of more than ten
(10) days’ carryover. Days carried over may only be used for the purpose of
Family Medical Leave or Short Term Disability. Paid time off shall be prorated
for the fiscal year in accordance with the published Paid Time Off policy.

3.5 Benefits and Perquisites. During the Term, the Employee shall be eligible to
participate in those defined contribution, salary deferral, group insurance,
medical, dental, disability and other benefit plans and such perquisites of the
Company as from time to time in effect and on a basis no less favorable than any
other similarly situated employee of the Company.

 

  4. Termination.

4.1 Termination Events.

4.1.1 Employee’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:

(i) the death of the Employee;

(ii) the physical or mental disability of the Employee, whether totally or
partially, such that, with or without reasonable accommodation, the Employee is
unable to perform the Employee’s essential functions of his or her job, for a
period equal to the greater of three months or the eligibility waiting period
under the Company’s long-term disability insurance policy; or

(iii) notice of termination for “Cause.” As used herein, “Cause” means:

(a) Employee’s inability or incapacity to satisfactorily perform the essential
functions of his or her job in a manner satisfactory to Company;

(b) Employee’s commission of any crime involving dishonesty or moral turpitude;

(c) Misconduct, including but not limited to, insubordinate behavior, by
Employee in the performance of his or her job duties and responsibilities;

(d) Any conduct by Employee of a nature that reflects negatively upon the
Company or that would prevent Employee from being able to adequately perform his
or her job duties and responsibilities;

 

3



--------------------------------------------------------------------------------

(e) Employee’s material failure to adequately perform his or her duties and
responsibilities as such duties and responsibilities are, from time to time, in
the Company’s absolute discretion, determined not cured to the reasonable
satisfaction of the Chief Executive Officer within thirty days after written
notice to the Employee by the Chief Executive Officer; or

(f) Employee’s material breach of any of Company’s established operating
policies and procedures as determined in the Company’s absolute discretion.

4.1.2 The Employee may immediately resign the Employee’s position for Good
Reason, and, in such event, the Term shall terminate. As used herein, “Good
Reason” means without the Employee’s consent (i) material breach of this
Agreement by the Company not cured to the Employee’s reasonable satisfaction
within thirty days after written notice to the Chief Executive Officer by the
Employee.

4.1.3 The Company may terminate the Employee’s employment following notice of
termination without Cause given by the Company and, in such event, the Term
shall terminate.

4.1.4 The Employee may voluntarily resign the Employee’s position following
notice to the Company of The Employee’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate.

4.1.5 The date upon which Employee’s employment and the Term terminate pursuant
to this Section 4.1 shall be the Employee’s “Termination Date” for all purposes
of this Agreement.

4.2 Payments Upon a Termination Event.

4.2.1 Following any termination of the Employee’s employment, the Company shall
pay or provide to the Employee, or the Employee’s estate or beneficiary, as the
case may be: (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded but as yet unpaid, annual cash bonus or other incentive
awards for any fiscal year prior to the fiscal year during which the Employee’s
Termination Date occurs; (iii) any vested, but not forfeited benefits on the
Termination Date, under the Company’s employee benefit plans in accordance with
the terms of such plans; and (iv) benefit continuation and conversion rights to
which the Employee is entitled under the Company’s employee benefit plans.

4.2.2 Following termination of Employee’s employment and the Term by reason of
Section 4.1.1(i) or (ii), for the fiscal year during which the Termination Date
shall occur, the Employee, or his or her estate or representative, as
applicable, shall receive in addition to the payments in Section 4.2.1 above, an
annual cash bonus at target as set forth in Section 3.2, prorated from the first
day of such fiscal year through the Termination Date. Such annual cash bonus
shall be paid at the same time such annual cash bonuses are normally paid to
similarly situated employees of the Company.

 

4



--------------------------------------------------------------------------------

4.2.3 Following a termination by the Company without Cause or by the Employee
for Good Reason, the Company shall pay or provide to the Employee in addition to
the payments in Section 4.2.1 above, (i) an annual cash bonus at target as set
forth in Section 3.2, prorated from the first day of such fiscal year through
the Termination Date, which shall be paid at the same time as annual cash
bonuses are normally paid to similarly situated Employees of the Company;
(ii) Base Salary payable in accordance with the normal payroll cycles of the
Company for fifty-two weeks following the Termination Date; and (iii) if
participating in the Company’s medical benefits at the time of termination,
Company provided medical benefits for the Employee (and his or her eligible
dependents) at active employee contribution rates for fifty-two weeks following
the Termination Date. COBRA coverage eligibility will be reduced during the
period of severance coverage. If, and only if, required by law, the Company
shall not commence payment of the amount described in Section 4.2.3(ii) above
until six months after the Termination Date.

4.2.4 Following a termination by the Employee without Good Reason, the Company
shall only be responsible to pay or provide to the Employee the payments in
Section 4.2.1 above. Employee will not be eligible to receive any bonus payment
upon termination without Good Reason. The Company will issue Employee a COBRA
notice in which he or she may continue his or her insurance coverage for a
period of time allowed by law.

4.3 General Release.

4.3.1 The receipt of any payment as set forth in Section 4.2.3 shall be
contingent upon the Employee’s execution of a general release agreement
reasonably acceptable to the Company that (i) waives any rights the Employee may
otherwise have against the Company and its Affiliates, and its and their
directors, officers, employees and agents, and (ii) releases the Company and its
Affiliates from actions, suits, claims, proceedings and demands related to the
period of Employee’s employment and/or the termination of Employee’s employment.
For purposes of this Agreement, “Affiliates” means any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated association
or other entity (other than the Company) that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the Company. Notwithstanding the foregoing, said general release
agreement shall exclude Employee’s right to enforce this Agreement, and
Employee’s vested benefits and benefit continuation/conversion rights under the
Company’s employee benefit plans, and Employee’s right to indemnification under
Section 6 of this Agreement.

 

  5. Restrictive Covenants.

Employee agrees to be bound by the Restrictive Covenants set forth in Annex A,
which is attached hereto and herein incorporated by reference.

 

5



--------------------------------------------------------------------------------

  6. Indemnification.

The Company shall indemnify, defend, and hold harmless Employee in accordance
with the provisions of Article VI of the Company’s By-Laws.

 

  7. No Duty to Mitigate.

The Employee shall have no duty to mitigate any amounts payable to him or her
hereunder, and such amounts shall not be subject to reduction for any
compensation received by Employee from employment in any capacity or other
source following the termination of Employee’s employment with the Company and
its subsidiaries.

 

  8. Entire Agreement; Prior Agreements; Amendments; No Waiver.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed or
modified orally, but only by an instrument in writing signed by Employee and the
Chief Executive Officer (or his designee) of the Company. No failure on the part
of either party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any partial exercise of any right
hereunder preclude any further exercise thereof. Without limiting the generality
of the first sentence of this Section 8 any and all prior agreements or
purported agreements between the Company and Employee are hereby terminated on
and as of the Effective Date. In the event of any difference between this
Agreement and any other document referred to in this Agreement, this Agreement
shall control.

 

  9. Withholding.

The Company shall be entitled to withhold from any and all amounts payable to
Employee hereunder such amounts as may, from time to time, be required to be
withheld pursuant to applicable tax laws and regulations.

 

  10. Succession; Assignability; Binding Effect.

The Company may assign all of its rights and obligations hereunder to any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; provided, however, that the Company will require each
such successor or successors expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, and further
provided that nothing contained herein shall act as a release of the Company of
its obligations hereunder. This Agreement shall inure to the benefit of and
shall be binding upon the Company and its successors and assigns. Employee may
not assign, transfer, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any of his or her rights or obligations hereunder without the prior
written consent of the Company, and any such attempted assignment, transfer,
pledge, encumbrance, hypothecation or other disposition without such consent
shall be null and void and without effect. Notwithstanding the foregoing, it is
expressly understood and agreed that the Employee’s estate shall be entitled to
all monies due to Employee hereunder in the event Employee dies at, or
subsequent to, the termination of his or her employment, but prior to the
receipt by Employee of monies due him or her pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

  11. Headings.

The Section and subsection headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

 

  12. Notices.

Notice hereunder will be addressed to a party at Employee’s home address in
accordance with the Corporation’s personnel records or its corporate
headquarters address. Either party may change its address for notice purposes by
written notice to the other party in accordance with this Section 12.

 

  13. Governing Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida applicable to contracts made and to be
performed wholly in that state, without giving effect to the principles thereof
relating to conflicts or choice of laws.

 

  14. Execution in Counterparts.

This Agreement may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.

 

  15. Construction.

The parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

  16. Dispute Resolution.

(a) General. It is hereby mutually agreed between Employee and the Company that
any and all disputes between them (other than the Company’s enforcement of the
provisions described in Annex A, which may be enforced in federal or state court
as appropriate), including but not limited to, any disputes arising out of or
relating to the terms of this Agreement, or Employee’s employment or the
termination of Employee’s employment, will be subject to resolution only through
final and binding individual arbitration in accordance with the applicable
employment arbitration rules and procedures of the American Arbitration
Association (“AAA”), as modified by applicable law and the terms of this
Agreement. AAA’s employment rules and procedures are available at
http://www.adr.org. Employee expressly waives any right to file suit in court,
to intervene or participate in another’s lawsuit or to seek

 

7



--------------------------------------------------------------------------------

any remedy against the Company and its Affiliates, and its and their directors,
officers, employees, shareholders, and agents other than through arbitration.
Employee also knowingly and willingly agrees to waive any right he may have to a
jury trial over any disputes regarding his or her hiring, employment, terms of
employment, contractual rights, enforcement of this Agreement or enforcement of
Annex A, or the termination of Employee’s employment. The claims covered by this
Agreement include, but are not limited to: contract claims; tort claims;
wrongful termination claims of any kind; claims of discrimination, harassment or
retaliation; wage claims; and claims for violation of any public policy,
federal, state or other governmental law, statute, regulation or ordinance.
Nothing in this Agreement is intended to prohibit Employee from filing a claim
or communicating with the United States Equal Employment Opportunity Commission
(“EEOC”) or the Florida Human Rights Commission (“FCHR”).

(b) Arbitration Procedure. A demand for individual arbitration giving notice of
any claim sought to be arbitrated must be filed with AAA within the limitations
period established by applicable state law, or if the dispute raises issues that
would support federal jurisdiction, by applicable federal law. A neutral
arbitrator will conduct the arbitration and will be selected in accordance with
the AAA employment arbitration rules and procedures. The arbitration will take
place in Tampa, Florida or other location which is mutually agreeable to the
parties. The arbitrator has authority to resolve all or portions of the dispute
through a summary judgment motion and related proceeding(s). The arbitrator must
allow the parties discovery sufficient to adequately arbitrate their claims and
defenses, even if the AAA rules and procedures are more restrictive. The
arbitrator must render a written arbitration decision that reveals the essential
findings and conclusions on which the decision is based. A party’s right to
appeal the decision is limited to grounds provided under applicable state law
or, if the dispute raises issues that would support federal jurisdiction, under
applicable federal law. All arbitrations are for individual claims and class
arbitrations are prohibited.

(c) Fees and Costs. In no event will Employee be required to pay administrative
fees in excess of the fees (if any) which would have been incurred by Employee
had the dispute(s) arbitrated under this Agreement been litigated in state court
or, if the dispute raises issues that would support federal jurisdiction, in
federal court. The Company will be responsible for all administrative fees
exceeding such amount. The Company also will be responsible for paying the
arbitrator’s hourly fees. The types of costs (as limited herein) for which
Employee may be responsible include, without limitation, filing fees, deposition
costs, service of process costs, witness fees and transcript costs. The
prevailing party in the arbitration is entitled to recover such actual costs
and/or attorney’s fees that the prevailing party would be entitled to recover in
state court or, if the dispute raises issues that would support federal
jurisdiction, in federal court.

(d) Remedies and Limitation of Liability. The arbitrator has authority to order
all remedies that would be available to the parties if the dispute between them
was litigated in state court or, if the dispute raises issues that would support
federal jurisdiction, in federal court. Attorneys’ fees may be recovered by
either party when authorized by contract, statute or law. In statutory claims of
discrimination, the arbitrator may award reasonable attorneys’ fees (including
expert fees) to either party as the prevailing party if it would be entitled to
recover such fees in accordance with applicable legal standards in state court
or, if the dispute raises issues that would

 

8



--------------------------------------------------------------------------------

support federal jurisdiction, in federal court. Under federal discrimination
law, any such award against Employee must comply with the legal standards in
Christianburg Garment Co. v. E.E.O.C., 434 U.S. 412 (1978), if applicable. In
any claim brought by Employee for enforcement of this Agreement, the Arbitrator
cannot award Employee anything other than actual damages. Under no set of
circumstances will Employee be entitled to compensatory, punitive, liquidated or
other damages, if Employee were to prevail on a claim for enforcement of this
Agreement.

 

  17. Corporate Opportunity.

During the Term, Employee shall submit to the Board all business, commercial and
investment opportunities or offers presented to Employee or of which Employee
becomes aware, which relate to the business of the Company at any time during
the Term (“Corporate Opportunities”). Unless approved by the Board in writing
after full disclosure, Employee shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Employee’s own behalf.

 

  18. Insurance.

The Company may, at its discretion, apply for and procure in its own name and
for its own benefit life and/or disability insurance on Employee in any amount
or amounts considered advisable. Employee agrees to cooperate in any medical or
other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance. Employee hereby represents that he or she
has no reason to believe that his or her life is not insurable at rates now
prevailing for a healthy man or woman of his or her age.

 

  19. Employee’s Representations.

Employee hereby represents and warrants to the Company that: (i) the execution,
delivery and performance of this Agreement by Employee do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Employee is a party or by which
he or she is bound; (ii) Employee is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity except as disclosed to the Company prior to the date hereof;
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms. Employee hereby acknowledges and represents that he
or she understands his or her rights and obligations under this Agreement and
that he or she fully understands the terms and conditions contained herein.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC.

By:

/s/ Gary R. Enzor

Gary R. Enzor Chief Executive Officer

EMPLOYEE:

/s/ Melissa M. Ernst

Melissa M. Ernst

 

10



--------------------------------------------------------------------------------

ANNEX A

RESTRICTIVE COVENANTS

In consideration of Employee’s employment with the Company, the provision by the
Company of trade secrets and confidential information to Employee, the Company’s
introduction to Employee of its clients and customers, and other good and
valuable consideration, Employee covenants and agrees to be bound as follows:

 

1. NON-COMPETE

During the term of Employee’s employment and for a period of twelve (12) months
following the Separation Date, Employee will not, either on his or her own
behalf or on behalf of any other person, firm or entity, individually or
collectively, directly or indirectly: (i) engage in the bulk transportation,
transloading, tank cleaning, or container business, or any other business in
which Company or any of its subsidiaries are engaged as of the Separation Date
(collectively, the “Company Business”) in any geographic area in which Company
or any of its subsidiaries participated in the Company Business during the last
twenty-four (24) months prior to the Separation Date; or (ii) compete with
Company or any of its subsidiaries, or participate as an agent, employee,
officer, consultant, advisor, representative, stockholder, partner, member,
joint venturer, or in any other capacity, or have any direct or indirect
financial interest, in any enterprise that has any material operations engaged
in the Company Business in any geographic area in which QDI or any of its
subsidiaries participated in the Company Business during the last 24 months
prior to the Separation Date; provided, however, that nothing contained herein
shall prohibit Employee from: (i) owning no more than five percent (5%) of the
equity of any publicly traded entity with respect to which Employee does not
serve as an officer, director, employee, consultant or in any other capacity
other than as an investor; (ii) being employed by an enterprise that engages in
the Company Business, but whose principal business is not the Company Business,
if Employee’s involvement is limited to those operations that are not the
Company Business; or (iii) engaging in any employment, consulting, advisory, or
representative capacity for any enterprise not engaged in the Company Business.

 

2. CONFIDENTIALITY

(a) Employee will not use or disclose any Confidential Information belonging to
the Company, including its affiliates and subsidiaries. “Confidential
Information” means information or data in written, electronic, or any other
form, tangible or intangible, which is not generally known outside the Company.
Confidential Information includes, but is not limited to,

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;



--------------------------------------------------------------------------------

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

(b) Employee will return to the Company upon termination of employment all
property belonging to the Company, including all Confidential Information in a
tangible form. The restriction in this paragraph on using or disclosing
Confidential Information extends beyond Employee’s employment with the Company,
so long as the Confidential Information is not generally known outside of the
Company.

 

3. NON-SOLICITATION/ NON HIRE

During the term of Employee’s employment and for a period of twelve (12) months
after the Separation Date (the “Non-Solicitation Expiration”), Employee will not
solicit, hire, or make any other contact with, directly or indirectly, any
customer of the Company or any of its subsidiaries, who or which was a customer
at any time during the twenty-four months prior to Employee’s Separation Date,
with respect to the provision of any service to any such customer that is the
same or substantially similar to any offered or provided to such customer by the
Company or any of its subsidiaries.

Employee will not, prior to the Non-Solicitation Expiration, solicit or make any
other contact regarding the Company or any of its subsidiaries with any union or
similar organization which has a collective bargaining agreement, union contract
or similar agreement with the Company or any Subsidiary or affiliate or which is
seeking to organize employees of the Company or any Subsidiary, with respect to
any employee of the Company or such union’s or similar organization’s
relationship or arrangements with the Company or any subsidiary; provided,
however, that nothing contained herein shall preclude Employee from having
contact

 

2



--------------------------------------------------------------------------------

or dealing with any such union or similar organization on behalf of any
enterprise that is not engaged in the Company Business, or for any enterprise
that engages in the Company Business but whose principal business is not the
Company Business, if Employee’s involvement is limited to those operations that
are not the Company Business.

Employee will not, prior to the Non-Solicitation Expiration, solicit, hire, or
make any other contact with, directly or indirectly, any person who is an
employee or independent contractor (including, without limitation, any of the
Company’s truck drivers, owner/operators, or affiliate terminal operators, or
the employees of fleet owners associated with any affiliate terminal operator)
of the Company or any of its subsidiaries or affiliates as or the Employee’s
Separation Date (or any person who was employed by the Company or any of its
subsidiaries or affiliates at any time during the three-month period prior to
the Employee’s Separation Date) with respect to any employment services or other
business relationship.

 

4. NON-DISPARAGEMENT

Employee will make or publish, or cause to be made or published, any statement
or information that disparages or defames the Company or any of its subsidiaries
or affiliates, or any employees or representatives thereof.

 

5. REMEDIES

Employee acknowledges that irreparable damage would occur in the event of a
breach of any of the provisions of this Annex A. Therefore, in addition to any
other remedy to which Company may be entitled at law or in equity, Company shall
be entitled to an injunction to prevent any such breach by Employee and to
enforce specifically the terms and provisions of this Annex A.

 

6. SCOPE

If the scope of any restriction or requirement contained in this Annex A is
found by any court of competent jurisdiction to be too broad or restrictive to
permit enforcement of such restriction or requirement to its full extent, then
such restriction or requirement shall be enforced to the maximum extent
permitted by law, and the Employee consents and agrees that the court may modify
the scope of such restriction or requirement so as to permit its enforcement.

 

AGREED:

/s/ Melissa M. Ernst

Melissa M. Ernst

DATE:                                                  

 

3



--------------------------------------------------------------------------------

Modification of Terms of Employment for Melissa Ernst

February 17, 2011

Dear Melissa:

The following will modify your Employment Agreement dated April 1, 2010 (the
“Employment Agreement”) with Quality Distribution Inc. (the “Company”) as
follows, effective February 17, 2011:

Section 4.1.1 (iii) is replaced in its entirety with the following:

(i) notice of termination for “Cause.” As used herein, “Cause” means (a) a good
faith finding by the Company of the Employee’s failure to satisfactorily perform
Employee’s assigned duties for the Company as a result of Employee’s material
dishonesty, gross negligence or intentional misconduct (including intentionally
violating any law, rule or regulation or any policy or guideline of the
Company); (b) Employee’s conviction of, or the entry of a pleading of guilty or
nolo contendere by Employee to, any crime involving moral turpitude or any
felony; or (c) a material breach of this Agreement by the Employee not cured to
the reasonable satisfaction of the Chief Executive Officer within thirty days
after written notice to the Employee by the Chief Executive Officer.

The Company requests your signature below and your subsequent delivery of this
letter agreement to the Company to evidence confirmation of your understanding
of and agreement to, the above-described changes to the terms of your employment
as of February 17, 2011. Except as set forth herein, all other terms and
provisions of the Employment Agreement remain unchanged and in full force and
effect.

 

By:

/s/ Gary R. Enzor

Gary R. Enzor Chief Executive Officer

/s/ Melissa Ernst

Melissa Ernst

 

4